Dear Mr. Bonvillian:
This office is in receipt of your request for an opinion of the Attorney General in regard to travel expense. You ask if duly appointed members of the Board of Parole should be reimbursed for necessary travel.
A seven member Board of Parole in the Department of Public Safety and Corrections is provided for in R.S. 15:574.2, and as you recognize, Paragraph (3) provides as follows:
      The chairman of the board shall receive an annual salary of forty-two thousand dollars and each of the other members of the Board shall receive an annual salary of thirty-six thousand dollars payable on his own warrant, and shall be reimbursed for necessary travel and other expenses actually incurred in the discharge of his duties.
We find this provision clearly mandates that travel expenses "actually" incurred for necessary travel "shall" be reimbursed. The law and jurisprudence has declared that the word "shall" creates a mandatory interpretation.
We hope this sufficiently answers your inquiry, but if we can be of further assistance, do not hesitate to contact us.
Sincerely yours,
                                       RICHARD P. IEYOUB Attorney General
                                   BY: __________________________ BARBARA B. RUTLEDGE Assistant Attorney General
BBR